DISMISS and Opinion Filed June 6, 2016.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00178-CV

                                 KENN THORPE, Appellant
                                          V.
                                 COMPASS BANK, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-11916

                             MEMORANDUM OPINION
                         Before Justices Myers, Stoddart, and Whitehill
                                  Opinion by Justice Stoddart
       Appellant appeals from a summary judgment granted in favor of appellee. In a letter

dated April 6, 2016, we questioned our jurisdiction over this appeal because there does not

appear to be a final judgment. We instructed appellant to file a letter brief addressing the

jurisdictional issue and gave appellee an opportunity to respond.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). A final judgment is one that disposes of all pending parties and claims. See id.

       Appellee filed counterclaims seeking damages for various statutory violations, sanctions

for filing a frivolous lawsuit, and attorney’s fees. Appellee moved for summary judgment on

appellant’s claims against it. The trial court an order granting appellee’s motion for summary

judgment. That order did not dispose of the counterclaims.
       In his letter brief, appellant states that he agrees with our “assessment of the issue.” He

suggests that we “order Judge Smith to dispose of all matters at BAR and distribute the funds as I

initially requested.” This we will not do.

       Because the judgment does not dispose of the counterclaims and is not otherwise an

appealable interlocutory order, this Court lacks jurisdiction over this appeal. Accordingly, we

dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                     /Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE


160178F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KENN THORPE, Appellant                               On Appeal from the 192nd Judicial District
                                                     Court, Dallas County, Texas.
No. 05-16-00178-CV         V.                        Trial Court Cause No. DC-15-11916.
                                                     Opinion delivered by Justice Stoddart.
COMPASS BANK, Appellee                               Justices Myers and Whitehill participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee COMPASS BANK recover its costs of this appeal from
appellant KENN THORPE.


Judgment entered this 6th day of June, 2016.




                                               –3–